Citation Nr: 1039210	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-07 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bladder disability, 
claimed as urinary frequency and urgency.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has asserted that service connection is warranted for 
a bladder disability manifested by urinary frequency and urgency 
because he first manifested those symptoms during active military 
service.  

The service treatment records (STRs) not contain any complaints, 
treatment, or findings related to a chronic disability manifested 
by urinary frequency or urgency.  In fact, in January 1992, the 
Veteran complained of lower abdominal pain but he specifically 
denied having incontinence or dysuria.  Likewise, in August 1996, 
the Veteran was diagnosed with a urinary tract infection after 
complaining of swelling in the right groin area; however, he 
specifically denied having experiencing dysuria, frequency, or 
urgency.  Indeed, the STRs are completely negative for any 
treatment or findings related to a bladder disability manifested 
by urinary frequency and urgency and multiple reports of medical 
history reflect that the Veteran consistently denied having 
frequent or painful urination during service.  

While there is no medical evidence documenting complaints or 
treatment for urinary frequency and urgency during service, the 
Veteran has consistently asserted that he first experienced 
gastrourinary symptoms during active military service.  See March 
2009 statement from the Veteran.  The Veteran's report of 
experiencing these symptoms during service is considered 
competent lay evidence, as he is competent to provide evidence 
regarding matters of which he has personal knowledge.  The 
credibility of the Veteran's report is bolstered by the post-
service treatment records which reflect that the Veteran has 
complained of various urinary symptoms, including nocturia, 
incontinence, and frequency, since his first post-service year.  
See VA outpatient treatment records dated June 2007 to November 
2009.  In December 2007, the Veteran reported that his urinary 
symptoms began in 2000 but that he never sought care in service 
because he attributed the symptoms to drinking coffee.  The final 
assessment was lower urinary tract symptoms, ongoing for seven 
years.  

The Veteran's assertion that he experienced urinary frequency and 
urgency during service is also supported by a February 2008 
medical record, wherein the Veteran's treating physician stated 
that the Veteran's symptoms of frequency and urgency may have 
been present for years, including during his late 20s and early 
30s.  See private medical records dated from January to February 
2008.  

The Veteran's complaints of urinary symptoms have been variously 
diagnosed as lower urinary tract symptoms, voiding dysfunction, 
and urethral/bladder spastic disease probably bladder sphincter 
with urinary retention and frequency.  See VA outpatient 
treatment records dated December 2007 and January 2008; see also 
October 2007 VA examination report.  There is also evidence in 
the record which suggests that the Veteran's symptoms may be 
related to problems involving his prostate gland.  See VA 
outpatient treatment records dated December 2007, July 2008, and 
February 2009.  Nevertheless, there is no medical opinion of 
record that addresses the etiology of the Veteran's current 
urinary dysfunction, to include a statement that addresses the 
likelihood that the Veteran's current disability is related to 
his military service.  In this regard, the Board notes that the 
Veteran was afforded a VA examination in conjunction with this 
claim in October 2007, but the examining physician did not 
provide a medical nexus opinion.  

Under the VCAA, VA is obligated to provide an examination and 
opinion where the record contains evidence of an in-service 
event, injury, or disease, competent evidence that the claimant 
has a current disability, an indication that a disability or 
signs or symptoms of disability might be associated with active 
service, and where the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. § 5103A 
(West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there is competent evidence of a current 
disability, competent lay evidence that the Veteran manifested 
symptoms of urinary frequency and urgency during service, as well 
as credible lay evidence of continuity of symptomatology 
following service and statements from a medical professional 
which indicate that the Veteran's current urinary dysfunction 
disability may be associated with his active service.  As a 
result, the Board concludes that a medical opinion that addresses 
the likelihood that any current disability manifested by urinary 
frequency and urgency is etiologically related to service.  See 
38 C.F.R. § 3.159(c)(4) (2010).  Therefore, the Board finds that 
a remand for a medical nexus opinion is necessary in order to 
render a fully informed decision in this case.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Request that the physician who conducted 
the October 2007 VA examination review the 
claims file, including this Remand, and 
provide an addendum to the previous 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  

a.	A diagnosis of any current disability 
manifested by urinary frequency and 
urgency should be made and the examiner 
should render an opinion as to whether 
it is at least as likely as not (i.e., a 
probability of 50 percent) or unlikely 
(i.e., a probability of less than 50 
percent) that any current disability 
manifested by urinary frequency and 
urgency is related to the Veteran's 
active service.

b.	In answering the foregoing, the 
examining physician is advised that, 
while there is no contemporaneous 
medical evidence of complaints or 
treatment for urinary frequency and 
urgency during service, the Veteran's 
report of experiencing urinary frequency 
and urgency is considered competent lay 
evidence.  The examiner is also 
requested to consider the medical 
evidence showing treatment for urinary 
frequency and urgency during the 
Veteran's first post-service year.  The 
examiner is also requested to address 
the medical evidence of record which 
suggests that the Veteran's urinary 
frequency and urgency may be related to 
problems with his prostate gland.  

c.	If the foregoing cannot be answered on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report 
and explain why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


